DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 109-113, 115-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellantoni, deceased et al (US 3867942) in view of Giovannoli (US 20050283141).
Regarding claims 109 and 115, Bellantoni discloses a method and device comprising: configuring the scalpet device to include a scalpet array; configuring the scalpet array to include scalpets (31) comprising circular scalpels configured to generate incised skin pixels (abstract, C:7, L:30-56); and configuring the scalpets to rotate in response to application of electrical energy (power operated) and evacuate the incised skin pixels. Bellantoni does not disclose evacuating the incised skin pixels in response to application of vacuum. However, Giovannoli teaches it was known in the art at the time of the effective filing date of the invention for a scalpet device to apply suction to hold the skin plug inside the lumen of the scalpet and ease removal within the punch when the punch leaves the skin or to help detach the skin plug from the dermal tissue (paragraph 0051). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to apply suction from a vent in the housing of the device of Bellantoni, such that it communicates with each punch to evacuate the incised skin pixels in response to application of vaccum, as taught by Giovannoli,  in order to help detach the skin plug from the dermal tissue and ensure that the skin plug is removed inside the lumen of the scalpets when the punch leaves the skin. 
Regarding claims 110 and 116, Bellantoni in view oGiovannoli teaches all of the limitations set forth in claims 109 and 115, wherein Bellantoni further teaches comprising configuring the housing to removeably couple (head 24 is retained by screws and thus can be unscrewed and removed, C:3, L:10-15) to a receiver (handle 21)  that is a component of a control device (head 24).

Regarding claims 111 and 117, Bellantoni in view oGiovannoli teaches all of the limitations set forth in claims 110 and 116, comprising configuring the control device to include an actuator mechanism (31).
Regarding claims 112 and 118, Bellantoni in view of Giovannoli teaches all of the limitations set forth in claims 111 and 117, comprising configuring the scalpet array to move longitudinally relative to the housing in response to operation of the actuator mechanism (31, scapets 32 move longitudinally when 31 is translated longitudinally relative to the housing).
Regarding claims 113 and 119, Bellantoni in view of Giovannoli teaches all of the limitations set forth in claims 109 and 115, wherein Giovannoli teaches configuring the scalpet device to removeably couple to a vacuum component (see above with respect to claim 109).
Claims 114 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Bellantoni, deceased et al (US 3867942) in view of Giovannoli (US 20050283141), as applied to claim 109 above, and further in view of Oostman, JR, Et al (US20130304090). 
Regarding claims 114 and 120, Bellantoni in view of Giovannoli teaches all of the limitations set forth in claims 109 and 115, but does not specifically disclose configuring the scalpets to include a diametric dimension approximately in a range 0.5 millimeters to 4.0 millimeters. However, Oostman teaches it was known in the art at the time of the effective filing date of the invention that hair grafts can be between 3-5mm(paragraph 0003). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to configure the scalpets to include a diametric dimension approximately in a range 0.5 millimeters to 4.0 millimeters, as taught as known in the art by Oostman, since it has been held that where the general conditions are disclosed in the prior art, a mere change in size or shape is within the level of one with ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771